Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 09-2134

                              ANA SAEZ, ET AL.,

                          Plaintiffs, Appellants,

                                        v.

              CITY OF SPRINGFIELD, MASSACHUSETTS, ET AL.,

                          Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Kenneth P. Neiman,          U.S. Magistrate Judge]


                                     Before

                          Boudin, Circuit Judge,
         Souter, Associate Justice,* and Howard, Circuit Judge.


     Bryan K. Clauson for appellants.
     Edward M. Pikula, City Solicitor, City of Springfield Law
Department, with whom John T. Liebel, Chief of Litigation, was on
brief, for appellees.



                                 July 22, 2010




     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           SOUTER,    Associate    Justice.      The   named      plaintiffs-

appellants    are   mothers   of   teenagers   who   were   not   physically

restrained by school officials of the defendant-appellee city from

leaving their schools during instructional hours.           The defendant-

appellee Martha Dodge1 had the job of directing the school system

in complying with relevant law.       The mothers brought action under

state law (not before us) as well as 42 U.S.C. § 1983 and § 1988

seeking monetary and injunctive relief for violating Fourteenth

Amendment due process: the mothers’ right to preserve family

integrity and the children’s right to enjoy freedom from abuse and

neglect.     The defendants responded to the legal issues raised by

moving to dismiss on the ground that the complaint stated no

federal claim on which relief could be granted, see Fed. R. Civ. P.

12(b)(6), and explained their policy of permissiveness by referring

to a State education regulation limiting use of lawful physical

restraint to instances in which children’s unfettered behavior

would raise a risk of “assault or imminent, serious, physical harm”

to themselves or others, see 603 Code Mass. Regs. § 46.04 (2);

absent such danger, the prevention of truancy would not be worth

the burden of defending the liability claims that would doubtless

eventuate.




     1
       The surname is actually Von Merring; the case caption was
never corrected.

                                     -2-
            As constitutional claims, those stated here do not rise

to a substantial level, and the magistrate judge granted the

motions to dismiss.         But he also recognized the frustration the

mothers quite naturally experienced when the schools’ refusal to

confine children to school premises during school hours effectively

converted the State’s compulsory attendance law into the children’s

option to wander off into trouble that the parents could not

effectively prevent.         He therefore went on to suggest that the

mothers    consider   the    possibility     of   relief    from    the   general

regulation through Individual Educational Plans for their children

as special education students. In the meantime, appellant Ruiz has

dropped her claim for injunctive relief because her son is beyond

the age of compulsory education.

            In any event, the appeals are without merit for reasons

well explained in the magistrate judge’s carefully prepared order.

The   mothers’   claims      that   inadequate     supervision      in    schools

infringes their rights to maintain the integrity of their families

are said to rest principally on Meyer v. Nebraska, 262 U.S. 390

(1923), and Pierce v. Society of Sisters, 268 U.S. 510 (1925),

cases that held it to be beyond the power of states to limit a

parent’s    choice    to    provide    foreign    language    instruction     in

elementary schools or to resort to private education.                 But these

cases   recognized    a     parent’s   liberty    to   be    free   from    state

interference with certain education choices, not a right to require


                                       -3-
state or local government to run public schools in a way a parent

might think they ought to be administered.        Hence the rule in this

circuit, that any actionable interference with family integrity

must   be   “directly   aimed   at   the    parent-child   relationship.”

Manarite v. Springfield, 957 F.2d 953, 960 (1st Cir. 1992).

            As for the claimed violation of the children’s right to

be free from abuse and neglect, the Supreme Court’s discussion in

DeShaney v. Winnebago County Department of Social Services, 489

U.S. 189, 199-200 (1989), is on point: “[W]hen the State takes a

person into its custody and holds him there against his will, the

Constitution imposes upon it a corresponding duty to assume some

responsibility for his safety and general well-being” (citing

Youngberg v. Romeo, 457 U.S. 307, 317 (1982)).          The situation of

the children in this case is not even close to facts that would

thus raise a state obligation.       There is neither restraint of the

child (that indeed is the very complaint), nor any practice or

circumstance rendering the child unable to care for himself, nor

failure to provide basic human needs of food, clothing, shelter,

medical care or reasonable safety.         As the Court later observed in

Vernonia School District 47J v. Acton, 515 U.S. 646, 655 (1995),

“we do not, of course, suggest that public schools as a general

matter have such a degree of control over children as to give rise

to a constitutional ‘duty to protect’” (citing DeShaney, 489 U.S.

at 200).    Whatever the scope of a school’s responsibility towards


                                     -4-
its students, then, there is no apparent constitutional obligation

to impose physical restraint upon teenagers not at immediate risk

of harm to themselves or others.

          Because the complaint was correctly dismissed, there is

no reason to consider the subsidiary issues of qualified immunity

and standards for injunctive relief.

          Affirmed.




                               -5-